Citation Nr: 1129498	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO. 08-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to burial benefits.

3. Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953. He died in 1994. The appellant is Veteran's surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from ratings determinations dated in September 2007 by the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant requests a Board video hearing. Her hearing scheduled for December 2010 was cancelled three days prior to the hearing date due to a medical appointment to test for cancer. Documentation from the Veterans Law Judge who was to conduct the December 2010 hearing indicates that the hearing was to be postponed rather than cancelled. There is nothing in the record to indicate that the appellant has withdrawn her request for a Board hearing. See 38 C.F.R. § 20.704(e).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

Schedule the appellant for either a Travel Board hearing or videoconference hearing (whichever the appellant elects) at the RO before a Veterans Law Judge of the Board, in accordance with the docket number of this case. 

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of the case. The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



